Citation Nr: 1504749	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO. 12-32 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to an effective date prior to March 1, 2010 for the grant of service connection for the cause of the Veteran's death.

2. Entitlement to a commissary card authorization from the Department of Veterans Affairs.

3. Entitlement to accrued benefits. 


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to August 1967. He died in March 2010, and the appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. In that decision, the RO granted service connection for the Veteran's cause of death.

The Board has not only reviewed the physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of entitlement to burial benefits has been raised by the record in a May 2011 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2014).

The issue of entitlement to accrued benefits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. The Veteran's death certificate shows that he died in March 2010 with an acute myocardial infarction recorded as a significant contributing condition. 

2. The Veteran had service in the Republic of Vietnam during the Vietnam era, and was exposed to herbicides in service.

3. The appellant's initial claim of service connection for the cause of the Veteran's death due to a heart condition was received at the RO in April 2010, and it was granted in a March 2011 rating decision, with an effective date of March 1, 2010.

4. At the time of the appellant's initial claim of service connection for the cause of death in April 2010, ischemic heart disease (including acute myocardial infarction) was not one of the listed diseases for which a presumption of service connection is established as a result of presumed in-service herbicide exposure.

5. Ischemic heart disease was added as one of the listed diseases for which a presumption of service connection is established as a result of presumed in-service herbicide exposure effective August 31, 2010.

5. At the time of the Veteran's death, service connection had been established for type II diabetes mellitus and left and right lower extremity peripheral neuropathy, neither of which was rated as 100 percent disabling, and the Veteran did not have a combined 100 percent rating.


CONCLUSIONS OF LAW

1. The criteria for an effective date prior to March 1, 2010 for the grant of service connection for the cause of the Veteran's death have not been met. 38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. §§ 3.309(e), 3.816, 3.1000 (2014).

2. The criteria for entitlement to a commissary card authorization from the Department of Veterans Affairs have not been met. Veterans Benefits Administration Adjudication Procedure Manual, M21-1, Part VII, Chapter 5.08(b) (2), (b)(4)(c); see generally 38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. § 3.22(a) (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the appellant's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the appellant and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the appellant's behalf, and the evidence the appellant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the appellant prior to the initial adjudication of her claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

With respect to the claim for an earlier effective date, the appeal arises from the appellant's disagreement with the initial effective date following the grants of service connection. Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). No additional discussion of the duty to notify is therefore required.

Concerning the claim of entitlement to a commissary card authorization, notice of the criteria and evidence required to support the claim was provided in April 2011. Although this notice was delivered after the initial denial of the claim, the AOJ subsequently readjudicated the issue based on all the evidence in the November 2012 statement of the case. See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). Thus, the appellant was not precluded from participating effectively in the processing of her claim and the late notice did not affect the essential fairness of the decision. As such, the Board finds VA's duty to notify has been met.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, a medical opinion or examination is not necessary to determine whether the appellant is entitled to an earlier effective date for the grant of service connection for the Veteran's cause of death or commissary card authorization, and therefore VA had no duty to obtain one. Since VA has obtained all relevant identified records and had no duty to provide a medical examination, its duty to assist in this case is satisfied.

II. Earlier Effective Date

Service connection for the cause of the Veteran's death was awarded on a presumptive basis, as the listed term "ischemic heart disease" includes acute myocardial infarctions and the Veteran was presumed to have been exposed to herbicides in service. 38 C.F.R. § §§ 3.307, 3.309(e). The RO established an effective date of March 1, 2010 (the first day of the month of the Veteran's death) for the grant of service connection for the cause of the Veteran's death. The appellant argues that she is entitled to an earlier effective date for the award of service connection for the Veteran's death on the basis that her case falls under the exception to the general rule for establishing effective dates for an award of DIC benefits based on a veteran's death due to a "covered herbicide disease." See Nehmer v. United States Veterans Admin., 284 F.3d 1158 (9th Cir. 2002); Nehmer v. United States Veterans Admin., 32 F. Supp. 2d 1175 (N.D. Cal. 1999); Nehmer v. United States Veterans Admin., 712 F. Supp. 1404 (N.D. Cal. 1989).

In order to qualify for this exception, and individual must first be a Nehmer class member. A Nehmer class member includes a surviving spouse, child, or parent of a deceased Vietnam veteran who died from a "covered herbicide disease." 38 C.F.R. § 3.816(b)(1)(ii). Covered herbicide disease means a disease for which the Secretary of Veterans Affairs has established a presumption of service connection pursuant to the Agent Orange Act of 1991, Public Law 102-4, other than chloracne, as provided in 38 C.F.R. § 3.309(e). 38 C.F.R. § 3.816(b)(2). Ischemic heart disease, which includes acute myocardial infarction, is one such listed disease. Id.; 38 C.F.R. § 3.309(e).

If an appellant is established to be a Nehmer class member, alternative effective dates can be assigned. 38 C.F.R. § 3.816(d). If VA denied DIC for the death in a decision issued between September 25, 1985 and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which such prior denial was based or the date the death occurred, except as otherwise provided in paragraph (d)(3). 38 C.F.R. § 3.816(d)(1).

If the class member's claim for DIC for the death was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered herbicide disease that caused the death, the effective date of the award will be the later of the date such claim was received by VA or the date the death occurred, except as otherwise provided in paragraph (d)(3) of this section. A claim will be considered a claim for DIC if the claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing DIC claims, as indicating an intent to apply for DIC. 38 C.F.R. § 3.816(d)(2).

If the class member's claim referred to in paragraph (1) or (2) was received within one year from the date of the veteran's death, the effective date of the award shall be the first day of the month in which the death occurred. 38 C.F.R. § 3.816(d)(3). If the requirements of paragraph (1) or (2) are not met, the effective date of the award shall be determined in accordance with §§ 3.114 and 3.400. 38 C.F.R. § 3.816(d)(4).

First, the Board must determine whether the appellant is a Nehmer class member. Here, the appellant is the Veteran's spouse, and the Veteran died from a covered herbicide disease, in this case ischemic heart disease, which includes acute myocardial infarction. 38 C.F.R. §§ 3.309(e), 3.816(b)(1)(ii)-(2). Therefore, the appellant is a Nehmer class member. As the appellant is a class member, the Board must determine, based on the regulation, the proper effective date of the award of service connection for the cause of the Veteran's death.

The Veteran died in March 2010 and service connection for ischemic heart disease was not established at that time. In April 2010, the appellant filed her initial claim of service connection for the cause of the Veteran's death, which was granted pursuant to a March 2011 rating decision, with an effective date of March 1, 2010. Thus, the appellant's claim was not denied between September 25, 1985 and May 3, 1989, and therefore the effective date allowances of 38 C.F.R. § 3.816(d)(1) are not applicable in this case.

Turning to the next period, the appellant's claim was received by VA between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered herbicide disease that caused the death. 38 C.F.R. § 3.816(d)(2). Specifically, the appellant's informal claim was received in April 2010 and the formal claim in June 2010. Ischemic heart disease was included as a covered herbicide disease effective August 31, 2010. 75 Fed. Reg. 52,204 (August 31, 2010) (eff. August 31, 2010). Id. Therefore, the appellant's award qualifies for the exceptions stated in 38 C.F.R. § 3.816(d)(2).  Those indicate that the effective date will be the later of these two dates: the date the claim was received (here, April 2010) or the date of death (March 2010).  Thus, the exception in (d)(2) would dictate an April 2010 effective date. 

However, in this case the appellant's claim was received within one year of the Veteran's death, thus implicating 38 C.F.R. § 3.816(d)(3). As such, the effective date of the appellant's award of service connection for the cause of the Veteran's date must be the first day of the month in which the death occurred. 38 C.F.R. § 3.816(d)(3). Thus, the required effective date of the award is the currently assigned date of March 1, 2010. 38 C.F.R. § 3.816(d).

In light of the foregoing, the current effective date of March 1, 2010 for the grant of service connection for the cause of the Veteran's death is appropriate, and an earlier effective date is not warranted in this case. 38 C.F.R. § 3.816 ; Nehmer, 284 F.3d 1158 (9th Cir. 2002); Nehmer, 32 F. Supp. 2d 1175 (N.D. Cal. 1999); Nehmer, 712 F. Supp. 1404 (N.D. Cal. 1989). The Board is without authority to grant equitable relief. Rather, the Board is constrained to follow the specific provisions of law that govern the circumstances of this case and that are within the jurisdiction and authority of the Board to review. See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 390, 425 (1994). For these reasons, the claim is denied.


III. Commissary Card Authorization

The VBA Adjudication Manual provides that certain veterans, their spouses, and/or dependent children, are eligible for a Commissary and Exchange Privilege letter. To be eligible for this privilege, a veteran must have been honorably discharged from the Armed Forces, and have a service-connected disability or disabilities rated at 100 percent disabling, including individual unemployability, or have certain temporary 100 percent evaluations. See Veterans Benefits Administration Adjudication Procedure Manual, M21-1, Part VII, Chapter 5.08(b)(2). Commissary and Exchange Privilege letters can also be issued to the unremarried surviving spouse of a veteran who had a service-connected disability rated at 100 percent disabling (not including temporary ratings) at the time of the veteran's death. Id. at M21-1, Part VII, Chapter 5.08(b)(4)(c). The effect of the letter is to transfer the veteran's eligibility to his or her surviving spouse (e.g. if the veteran were eligible prior to his or her death, the surviving spouse would be subsequently eligible). Id.

In light of the regulations discussed above, the facts in this case do not support entitlement to commissary card authorization. The watershed requirement for entitlement is that the veteran's service-connected disability, or disabilities, must have been rated as 100 percent disabling at the time of his death. In this case, that requirement has not been met. Although service connection was granted for the cause of the veteran's death, there is no provision in the law which allows service connection based on hypothetical entitlement (e.g., where service connection for a given disability may have been granted if the veteran had filed a claim prior to his death), and the requirement cannot be satisfied retroactively. Regrettably, the Board is thus prohibited from allowing the benefit sought on appeal.

In light of the regulations discussed above, the facts in this case do not support entitlement to commissary card authorization. The threshold requirement for entitlement is that the veteran's service-connected disability, or disabilities, must have been rated as 100 percent disabling at the time of his death. At the time of his death the Veteran was service connected for type II diabetes mellitus at 20 percent and bilateral lower extremity peripheral neuropathy at 10 percent for each extremity, with a combined rating of 40 percent. Thus, in this case the threshold requirement has not been met.

Where the law is dispositive of the claim, the claim must be denied because of lack of legal entitlement under the law. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). The law is dispositive of this issue on appeal and, therefore, entitlement to commissary card authorization from VA cannot be granted.



ORDER

Entitlement to an effective date prior to March 1, 2010 for the cause of the Veteran's death is denied.

Entitlement to a commissary card authorization from the Department of Veterans Affairs is denied.

REMAND

When a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC. Manlincon v. West, 12 Vet. App. 238 (1999). A notice of disagreement is timely when it is filed within one year of the adverse decision. 38 C.F.R. § 20.302. The RO granted service connection for the Veteran's cause of death in March 2011. The appellant then submitted a May 2011 notice of disagreement indicating that she was entitled to accrued benefits for the award of service connection for the Veteran's cause of death. However, in the statement of the case the RO only adjudicated the issue of an earlier effective date for the award, and not the accrued benefits issue. As this statement reflects disagreement or dissatisfaction with the decision and was submitted within the appellate period, it constitutes a notice of disagreement. 38 C.F.R. § 20.201.

As a notice of disagreement has been filed within the applicable appellate period, a remand is required for the issuance of an statement of the case and to provide the appellant with an opportunity to perfect an appeal as to the issue of entitlement to accrued benefits.

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case regarding the issue of entitlement to accrued benefits.

Advise the appellant of the procedural requirements to continue an appeal of these issues. If, and only if, the appellant files a timely substantive appeal, the issues should be certified to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


